Parker, J.
— The plaintiff,, as administrator, seeks an accounting from the defendants for moneys and property which he claims they received from Harry A. Koster during his lifetime, in fraud of his rights when he was mentally incompetent, and also seeks the decreeing of certain real property as being held by them in trust for the benefit of his estate. Trial in the superior court for King county resulted in judgment denying to the plaintiff the relief prayed for, and also quieting title to the real property in controversy in those of the defendants now holding the record title thereto. From this disposition of the cause, the plaintiff has appealed to this court.
There are no questions here presented which we regard as calling for serious consideration other than questions of fact. We have, with painstaking care, reviewed this entire voluminous record, and are quite convinced that it falls little short of conclusively showing that, whatever moneys were entrusted by the deceased to the defendants, were accounted for, paid over to him, or expended in his behalf as directed by him, during his lifetime; that none of the property claimed by appellant as being held in trust by respondents was acquired by them with! funds of the deceased or in fraud of his rights; and that the deceased was not mentally incompetent at any of the times he had transactions with any of the respondents touching his property rights.
Some contentions are made touching claimed errors of the trial court in ruling upon the admission of evidence upon the trial. There was in no event any prejudicial error in these rulings.
The judgment is affirmed.
Main, C. J., Tolman, Mitchell, and Fullerton, JJ., concur.